978 F.2d 744
298 U.S.App.D.C. 247
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Andre C. DERRINGTON-BEY, Appellant,v.Benny O. HODGES;  District of Columbia Department of Corrections.
No. 91-7203.
United States Court of Appeals, District of Columbia Circuit.
Sept. 23, 1992.

Before BUCKLEY, SENTELLE and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellee's response to this court's July 7, 1992 order to show cause, and the motion for appointment of counsel, it is


2
ORDERED that the order to show cause be discharged.   It is


3
FURTHER ORDERED, that the district court's order, filed October 17, 1991, be vacated and the case remanded for the district court to consider whether appellant's imprisonment tolled the statute of limitations on his claims.   See Hardin v. Straub, 490 U.S. 536, 543-44 (1989);  D.C.Code Ann. § 12-302(a)(3) (1989 Repl.).   It is


4
FURTHER ORDERED that the motion for appointment of counsel be dismissed as moot.


5
The Clerk is directed to issue forthwith a certified copy of this order to the district court in lieu of formal mandate.